Citation Nr: 0825602	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-37 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES
 
1.  Entitlement to a rating in excess of 10 percent for 
diabetes mellitus (DM) with cataracts.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities, as secondary 
to DM with bilateral cataracts, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims. 

The issue of service connection for peripheral neuropathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's DM with bilateral cataracts is diet 
controlled and does not require insulin.

2.  The veteran's bilateral cataracts are manifested by a 
best corrected visual acuity of 20/20 at near and 20/25 at 
distance in the right eye, and 20/20 at near and 20/25 at 
distance in the left eye.

3.  The veteran's claim for peripheral neuropathy of the 
lower extremities, as secondary to DM, was denied by a 
September 2002 rating decision.  The veteran did not appeal.  

4.  The evidence received since the September 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the service connection claim for peripheral 
neuropathy of the lower extremities, as secondary to DM with 
bilateral cataracts.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for DM with bilateral cataracts have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.119, DC 7913 (2007).

2.  The criteria for a separate, compensable rating for 
visual impairment as a complication of the veteran's DM have 
not been met.  38 C.F.R. §§ 4.75, 4.84a, 4.119, DCs 6063-
6079, 6080, 6090, 7913 (2007).

3.  The RO's September 2002 rating decision that denied 
service connection for peripheral neuropathy of the lower 
extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

4.  Evidence received since the September 2002 rating 
decision is new and material; the claim of entitlement to 
service connection for peripheral neuropathy of the lower 
extremities as secondary to DM with bilateral cataracts is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to the veteran's claim for increased-
compensation, section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that to substantiate a 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, which VA is required to 
rebut.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Here, the veteran was not prejudiced by any notice 
deficiencies.  

An RO letter dated in September 2005 instructed the veteran 
to submit any medical or lay evidence demonstrating a 
worsening or increase in severity of his DM with bilateral 
cataracts and the effect that worsening has on his employment 
and daily life; examples of such evidence were provided. 
Additionally, an RO letter dated in March 2006 notified the 
veteran of the process by which disability ratings are 
determined, explaining that ratings are assigned from 0 to 
100 percent, based on the rating schedule, depending on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  It also instructed him to submit any 
information or evidence in his possession that would support 
of his claim and provided examples of such evidence.  While 
this letter did not describe the particular rating criteria 
used in evaluating DM or discuss what evidence was necessary 
with respect to the rating criteria, the October 2006 
statement of the case provided the veteran with the specific 
rating criteria for evaluating DM and visual impairment.  

Further, the veteran's statements reflect that he had actual 
knowledge of the evidence necessary for an increased rating 
for DM.  In a March 2004 statement, the veteran requested 
consideration of an increased rating based on secondary 
conditions, and in his March 2006 hearing, the veteran 
reported that his DM had worsened insofar as he had more 
symptoms, including blurry vision, weight gain, cravings, and 
pain in his lower extremities.  The veteran also reported 
that his DM was controlled by diet and exercise.  At the 
March 2006 hearing, the veteran's representative noted that 
the veteran's cataracts had been grouped with diabetes 
because they were noncompensable.  These statements indicate 
that the veteran understood that his diet-controlled diabetes 
would only warrant a higher rating based on secondary 
complications, and that any noncompensable complications 
would be considered part of the diabetic process.  
Accordingly, he demonstrated an understanding of the evidence 
of symptomatology necessary for a higher disability rating 
for DM.  As such, the Board finds that he had actual 
knowledge of the particular rating criteria used in 
evaluating his disability and of what evidence was necessary 
for an increased rating, and therefore was not prejudiced by 
any notice deficiency.  

The Board also finds that any defect concerning the timing of 
the notice requirement was harmless error.  Although notice 
regarding disability ratings was not provided to the veteran 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444. F.3d 1328 (Fed. Cir. 
2006).  Further, the veteran's claims were readjudicated by 
an August 2006 supplemental statement of the case following 
completion of the notice requirements.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided 
to the appellant in June 2004 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records, and provided the veteran with 
three VA examinations and a hearing.  The veteran reported 
during his March 2006 hearing that he has not received 
private treatment for his DM with bilateral cataracts, and 
accordingly, no such records could be obtained.  The duty to 
assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Higher Rating for DM

The veteran was initially granted service connection for DM 
in a September 2002 rating decision and was assigned a 
disability rating of 10 percent, effective July 9, 2001.  In 
a May 2004 rating decision, the veteran was granted an 
earlier effective date of May 8, 2001.  In an August 2004 
rating decision, the RO expanded the definition of the 
veteran's service-connected DM to include bilateral 
cataracts, and continued the assignment of a 10 percent 
disability rating.  The veteran disagrees with this 
assignment and contends that his DM is worse than it is 
currently rated.    

Diabetes is rated under DC 7913, which provides a 10 percent 
rating for DM that is manageable by restricted diet only.  A 
rating in excess of 10 percent is warranted only when DM 
requires insulin.  See 38 C.F.R. § 4.119, DC 7913 (2007).  A 
20 percent rating is warranted for diabetes requiring insulin 
and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted for 
diabetes requiring insulin, restricted diet, and a regulation 
of activities.  A 60 percent rating requires the use of 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A total rating 
of 100 percent is warranted when the disability requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note 1 to DC 7913 provides that compensable 
complications from DM are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation; however, noncompensable complications are 
considered part of the diabetic process under DC 7913.  38 
C.F.R. § 4.119, DC 7913 (2007).

Based on a thorough review of the record, including VA 
treatment records, VA examination reports from April 2002, 
June 2004, and April 2006, and a March 2006 hearing 
transcript, the Board finds that a rating in excess of 10 
percent is not warranted for the veteran's DM with bilateral 
cataracts under DC 7913.  In reaching this conclusion, the 
Board notes that on all three VA examination reports and 
during numerous VA treatments since November 2002, the 
veteran was assessed as having diet-controlled DM.  Further, 
the record does not indicate that the veteran has required 
insulin at any point since the onset of DM in November 2000, 
and in September 2004, it was specifically noted that he was 
still not taking medication for DM.  Additionally, during his 
March 2006 hearing, the veteran acknowledged that his 
diabetes was controlled by diet and exercise.  Because the 
veteran has never been required to take insulin for his DM, 
but rather, is able to control his DM with only diet, a 
rating in excess of 10 percent is not warranted and his claim 
for an increased rating is denied.  

Accordingly, the preponderance of evidence is against the 
veteran's claim.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulation. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).

The veteran is also not entitled to a separate, compensable 
rating for his cataracts, or any other visual impairment, 
under DC 7913.  As noted above, noncompensable complications 
are considered part of the diabetic process under DC 7913 and 
are not evaluated separately.  See 38 C.F.R. § 4.119, DC 7913 
(2007).  The Board finds that the veteran's cataracts are 
noncompensable under the rating schedule, and as such, his 
cataracts are considered to be a complication of the diabetic 
process rather than a separate compensable disability.  

Eye impairment is rated on the basis of impairment of central 
visual acuity.  The best distant vision after the best 
correction by glasses will be the basis for rating.  38 
C.F.R. § 4.75, 4.84a, DCs 6063-6079 (2007).  Visual 
impairment may also be rated on the basis of field of vision 
loss.  38 C.F.R. § 4.76, DCs 6080, 6090 (2007).

The evidence of record indicates that, on a VA eye 
examination in June 2004, the veteran's cataracts were 
manifested by a best corrected right eye visual acuity of 
20/20 at near and 20/25 at distance; his best corrected left 
eye visual acuity was 20/20 at near and 20/25 at distance.  
His worst corrected visual acuity was 20/400 at near and 
20/50 at distance in the right eye and 20/200 at near and 
20/25 at distance in the left eye.  There was no diplopia and 
no diabetic retinopathy.  Motility was full, without pain or 
restriction.  The examiner diagnosed him with mild early 
cataracts in both eyes.  

Based on this record, the veteran's cataracts do not meet the 
criteria for a compensable evaluation, which requires that 
the best corrected visual acuity be 20/50 in one eye and 2/40 
in the other eye, or worse.  38 C.F.R. § 4.84a, DC 6079. 
There is also no evidence showing any limitation of the field 
of vision or other impairment of eye sight that would warrant 
a compensable rating under any applicable criteria.  See 38 
C.F.R. § 4.76, DCs 6080, 6090 (2007).

While the veteran may feel that his visual impairment 
warrants a separate compensable evaluation, the medical 
reports provide the most probative evidence and provide a 
preponderance of evidence against the claim.  As the 
preponderance of evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).


III. New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran's claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities as secondary 
to his DM was denied by a September 2002 rating decision.  At 
the time of that decision, the evidence of record included 
the veteran's service medical records, VA treatment records 
dated from June 1997 to April 2002, and a VA examination 
reported dated in April 2002.  

VA treatment records from June 1997 to April 2002 indicate 
that the veteran was first diagnosed with peripheral 
neuropathy of the lower extremities in May 1998.  In April 
1999, a VA doctor noted a high glucose level.  In October 
1999 and February 2000, it was noted that the veteran's 
peripheral neuropathy had subsided.  In November 2000, when 
DM was first diagnosed, the VA doctor noted that the 
veteran's peripheral neuropathy was stable, but that upon 
touch sensation testing, monofilament was not felt in seven 
areas of the feet bilaterally and was only felt in the dorsal 
aspect of the left foot.  In April 2002, the VA doctor 
reported that the veteran no longer needed amitriptyline for 
his peripheral neuropathy. 

The April 2002 VA examination report indicates that the 
veteran complained of intermittent numbness and tingling 
underneath his feet and the examiner noted decreased pinprick 
sensation in the plantar aspects bilaterally.  The examiner 
diagnosed the veteran with peripheral neuropathy by history.  
Needle electromyography (EMG) results showed that both 
tibiailis anterior muscles were normal, and nerve conduction 
velocity (NCV) testing revealed normal motor nerve conduction 
of the bilateral tibial and peroneal nerves in the lower 
extremities.  Based on these results, the examiner concluded 
that NCV and EMG of both lower extremities were normal.  

The claim was denied in September 2002 on the grounds that 
peripheral neuropathy was diagnosed prior to DM and was 
therefore not shown to be caused by his DM.  The veteran was 
notified of this decision and of his appellate rights by a 
letter dated September 10, 2002.  He did not appeal.  
Therefore, the September 2002 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

The veteran filed a claim to reopen in March 2004.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2007).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2007).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Since September 2002, additional VA treatment records, two 
additional VA examination reports, and a hearing transcript 
have been associated with the claims file.  Significantly, in 
March 2004, a VA doctor reported that the veteran had diet 
controlled DM with neurological complications.  An April 2004 
VA treatment record contained a diagnosis of diabetic 
neuropathy.  Additionally, the June 2004 VA examination 
report indicates that the veteran reported numbness and 
tingling with pins and needles sensation and burning in his 
feet; the examiner diagnosed him with a history of diet 
controlled DM with neurologic symptoms in the upper and lower 
extremities, but noted that his EMG and NCV studies were 
unremarkable.  Finally, during his March 2006 hearing, the 
veteran reported that his lower extremities hurt.  

The veteran's claim was previously denied because peripheral 
neuropathy was diagnosed prior to his DM and was therefore 
not shown to be caused by his DM.    The evidence submitted 
since September 2002 shows that any current peripheral 
neuropathy may be caused by, or related to, his DM.  This 
evidence is new in that it had not previously been submitted.  
It is also material insofar as it relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim, namely a nexus between his DM and peripheral 
neuropathy of the lower extremities.  The additional evidence 
being both new and material, the claim for service connection 
for peripheral neuropathy of the lower extremities is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

Entitlement to a rating in excess of 10 percent for DM with 
bilateral cataracts is denied. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for peripheral neuropathy 
of the lower extremities, secondary to DM with bilateral 
cataracts, is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his peripheral neuropathy of the 
lower extremities is caused by, or related to, his DM with 
bilateral cataracts.  

The veteran was first diagnosed with peripheral neuropathy in 
May 1998.  There is some evidence suggesting that the 
veteran's peripheral neuropathy of the lower extremities is 
caused by, or related to, his DM.  VA doctors and a VA 
examiner have reported that the veteran's DM has neurological 
complications in the upper and lower extremities.  In July 
2006, a VA doctor noted that the veteran had a past medical 
history of DM with neuropathy, as well as peripheral 
neuropathy. 

There is also some evidence of record indicating that the 
veteran's peripheral neuropathy has subsided or is stable, 
and/or is unrelated to his DM.  VA treatment records indicate 
that, on several occasions since October 1999, the veteran's 
peripheral neuropathy was reported to have been stable or to 
have subsided.  Additionally, NCV and EMG studies in April 
2002 and June 2004 were normal.  Finally, the April 2006 VA 
examiner provided the opinion that, because the veteran's 
diabetes was under excellent control by diet, it was unlikely 
that he would have any significant complications, and that, 
because his peripheral neuropathy was noted prior to the 
diagnosis of DM, it was less likely than not that the 
veteran's peripheral neuropathy was secondary to his DM.  

Significantly, the April 2006 examiner provided the above 
opinion while NCV/EMG test results were pending.  In May 
2006, the veteran was notified that the NCV/EMG test results 
from the April 2006 VA examination were abnormal insofar as 
there was evidence of polyneuropathy, as well as an abnormal 
urinalysis, abnormal micral and glucose levels, and a heavy 
metal screen.  

On this record, it is unclear whether the veteran currently 
has peripheral neuropathy, and if so, whether this condition 
is caused by, or is related to, the diagnosed DM.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged 
to provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability; the record indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  While there is competent 
evidence of record of currently diagnosed DM, as well as a 
history of peripheral neuropathy, a medical opinion regarding 
a current diagnosis of peripheral neuropathy and the etiology 
of any such peripheral neuropathy, is necessary to make a 
determination in this case.  On remand, any recent VA 
treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of 
the veteran's treatment records for 
diabetes mellitus (DM) and any associated 
complications from the Memphis, Tennessee, 
VA treatment facility, dated since August 
2006.

2.  Thereafter, schedule the veteran for a 
VA neurologic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should determine whether or 
not the veteran has peripheral neuropathy.  
All necessary tests in order to determine 
the correct diagnosis should be conducted.

If the veteran has peripheral neuropathy, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the peripheral neuropathy of the lower 
extremities was caused or aggravated by 
diabetes mellitus.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


